Citation Nr: 0630827	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for congential dislocation, 
right radial head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in February 2004.   

The Board notes that the veteran's substantive appeal 
included a request for a Board hearing.  The veteran 
subsequently submitted a March 2004 correspondence in which 
he withdrew his hearing request. 


FINDINGS OF FACT

1.  A December 1974 Board decision denied the veteran's claim 
for service connection for dislocation of the right radial 
head based on a finding of no aggravation this pre-existing 
disorder during service.  

2.  Evidence received since the December 1974 Board decision 
does not raise a reasonable possibility of substantiating the 
veteran's service connection claim.  


CONCLUSIONS OF LAW

1.  The December 1974 Board decision that denied a service 
connection claim for dislocation of the right radial head is 
final.  38 U.S.C.A. § 7104 (West 2002).  

2.  Evidence received since the December 1974 Board decision 
denying service connection for dislocation of the right 
radial head is not new and material; accordingly, the claim 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a) (2005).  Under the VCAA, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
veteran was specifically informed that he must submit new and 
material evidence to reopen his claim, and he was advised as 
to what constitutes new and material evidence.  The veteran 
was further advised of what the evidence must show to 
establish entitlement to service connection.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the July 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction  (AOJ) decision 
on a claim for VA benefits.  In this case, the July 2003 VCAA 
letter was issued prior to the August 2003 rating decision.  
The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the underlying claim for service connection, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
new and material evidence has not been received to reopen the 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  No additional pertinent evidence has 
been identified by the claimant.  The Board acknowledges the 
representative's request for an examination and opinion, but 
under 38 C.F.R. § 3.159(c)(4)(iii), medical examinations and 
opinions will only be obtained if new and material evidence 
is received.  For reasons hereinafter discussed, the Board is 
unable to find that new and material evidence has been 
received in this case. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the 
Board orders reconsideration of a Board decision, the Board 
decision is final and is not subject to revision except on 
the receipt of new and material evidence.

The Board notes here that it is not entirely clear whether 
the RO viewed the veteran's current claim as a claim to 
reopen or as a de novo claim.   Even if the RO determined 
that new and material evidence was received to reopen the 
claim, or that an entirely new claim was received, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in June 2003); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2006) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that this claim was originally denied by the 
Board in December 1974.  Both the Board and the veteran 
acknowledged the presence of the disability and that it 
preexisted service.  The veteran argued that it had not 
presented a problem until he entered the service.  The 
evidence revealed that the veteran complained of a right arm 
injury in December 1972 and a bruise in February 1973.  The 
Board denied the claim based on the fact that the symptoms of 
which the veteran complained were acute and transitory.  

Evidence submitted since the December 1974 Board decision 
includes post service treatment dated December 2002 through 
June 2003.  This new evidence documents complaints and 
treatment related to the right radial head disorder.  
However, nothing in this evidence suggests any increase in 
severity during service.  The Board notes that the veteran 
relayed to the examiners his belief that the disorder 
increased in severity during service, but the veteran's 
contentions in this regard were already considered by the 
Board in December 1974.  He is simply reiterating the same 
assertions.  The newly received evidence does not otherwise 
include a medical opinion, or other competent evidence, 
suggesting any increase in severity during service.  Under 
the circumstances, the Board is unable to conclude that the 
newly received evidence raises a reasonable possibility of 
substantiating the claim.  The Board therefore finds that new 
and material evidence has not been received.   


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for congential 
dislocation, right radial head.  The appeal is denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


